                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
_____________________________________________________________________

UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                     Case No. 92-80236


FELIX WALLS,

              Defendant.
                                                  /

     ORDER GRANTING MOTION TO WITHDRAW AND TERMINATING AS MOOT
                   DEFENDANT’S MOTION TO RELEASE

       Before the court are two motions aimed at releasing Attorney David Steingold

from further responsibilities on this case. First, Attorney Steingold filed a Motion to

Withdraw, indicating that he has completed the responsibilities which he was hired to

perform and that, additionally, there has been a breakdown in the attorney client

relationship. This motion was followed by a subsequent pro se motion, filed directly by

Defendant Felix Walls, which seems to support both assertions by Attorney Steingold.

Given their apparent agreement, and given also the procedural posture of this case---

which has been closed for some time---the court will grant their requests. Accordingly,

       IT IS ORDERED that Attorney Steingold’s Motion to Withdraw (Dkt. # 715) is

GRANTED. IT IS FURTHER ORDERED that Defendant’s subsequent Motion to

Release (Dkt. # 718) is TERMINATED AS MOOT.

                                           s/Robert H. Cleland
                                          ROBERT H. CLELAND
                                          UNITED STATES DISTRICT JUDGE
Dated: July 3, 2019
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 3, 2019, by electronic and/or ordinary mail.


                                                                      S/Lisa Wagner
                                                                     Case Manager and Deputy Clerk
                                                                     (810) 292-6522




S:\Cleland\Cleland\JUDGE'S DESK\C3 ORDERS\92-80236.WALLS.Steingold.docx




                                                                          2
